Citation Nr: 1632470	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-24 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for left ear hearing loss.

2. Entitlement to an initial compensable rating for sinus disease.

3. Entitlement to an initial compensable rating for headaches.


ATTORNEY FOR THE BOARD

N.T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1991 to October 2011 which service included service in the Persian Gulf.

This matter comes to the Board of Veterans' Appeal (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in his November 2012 notice of disagreement as well as his July 2014 VA Form 9, Appeal to Board of Veterans' Appeals, notified VA that he received post-service treatment for his disabilities, to include audiological examinations in September 2012 and April 2014 at the Biloxi VA Medical Center.  However, none of the Veteran's post-service treatment records have been associated with the claims file.  Therefore, the Board finds that a remand is required to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records)  

Given the above development, the Board also finds that a remand is required to provide the Veteran with new VA examinations to ascertain the current severity of the Veteran's disabilities which examinations take into account the record of his prior treatment as well as to obtain an opinion as to the impact his disabilities have on his daily function and employment.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).


Accordingly, the appeal is REMANDED to the AOJ for the following actions

1.  After obtaining authorizations from the Veteran, associate with the claims file his outstanding private treatment records, including the records the claimant discussed in his November 2012 notice of disagreement.  

2.  Associate with the claims file the Veteran's post October 2011 treatment records from the Biloxi VA Medical Center to include any September 2012 and April 2014 audiological examinations.  If the audiological examinations cannot be associated with the claims file, the AOJ should prepare a memorandum outlining the steps it took to obtain these records, associate the memorandum with the claims file, and notify the Veteran that the audiological examinations could not be located.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the current problems he has with his left ear hearing loss, sinus disease, and headaches to include all problems they cause with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an examination to determine the severity of his left ear hearing loss.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate via the telephone and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss.

5.  Schedule the Veteran for an examination to determine the severity of his sinus disease.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all adverse sinus pathology found to be present.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with answers to the following questions:

a.  Did the Veteran have at least one incapacitating episode (i.e., an incapacitating episode means one that requires bed rest and treatment by a physician?  38 C.F.R. § 4.97) characterized by headaches, pain, and purulent discharge or crusting in any of the years since filing his claim in May 2011?

b.  Did the Veteran have three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting in any of the years since filing his claim in May 2011?

c.  Did the Veteran have chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries in any of the years since filing his claim in May 2011?  

In answering all questions please take into the Veteran's competent lay claims. 

In answering all questions please articulate the reasons underpinning your conclusions.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Schedule the Veteran for an examination to determine the nature, extent, frequency, and severity of his headaches.  The claims folder must be made available to and reviewed by the examiner.

The examiner is to identify all headache pathology found to be present.  The examiner is to conduct all indicated tests and studies.  The examiner is to thereafter provide any opinion as to whether the Veteran's service-connected headaches, acting alone, causes very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The examination report must include a complete rationale for all opinions expressed.  

7.  Then readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the May 2014 statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

